DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020, has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (US Publication 2013/0284507).
In re claim 1, Hattori discloses an electronic component comprising: 
a capacitor body (11 – Figure 10A, ¶65); 
first and second external electrodes (111, 112 – Figure 10, ¶65) disposed on both ends of the capacitor body in a length direction (Figure 10); and 
first (1211E – Figure 10, ¶110)  and second (1221E – Figure 10, ¶112) connection terminals disposed on a mounting surface of the capacitor body (lower surface of 11 – Figure 10) and connected to the first and second external electrodes (111, 112 – Figure 10), respectively, and having first (left 501 – Figure 10A, ¶112) and second (right 501 – Figure 10A) cut portions on surfaces facing each other in the length direction of the capacitor body (Figure 10A), respectively, 
wherein the first cut portion (left 501 – Figure 10A) is recessed, in a direction away from the second connection terminal (122E – Figure 10), from first and second portions (1211LE, 1211RE – Figure 10A, ¶110) of the surface of the first connection terminal (Figure 10A), the first cut portion being disposed between the first and second portions (Figure 10A), 
the second cut portion (right 501 – Figure 10A) is recessed, in a direction away from the first connection terminal (121E – Figure 10A), from third and fourth portions (1221LE, 1221RE – Figure 10A, ¶112) of the surface of the second connection terminal (Figure 10A), the second cut portion being disposed between the third and fourth portions (Figure 10A), 
the first cut portion (left 501 – Figure 10E) extends through the first connection terminal (1211E – Figure 10) from an upper surface of the first connection terminal to a lower surface of 
the second cut portion (right 501 – Figure 10E) extends through the second connection terminal (1221E – Figure 10) from an upper surface of the second connection terminal to a lower surface of the second connection terminal, the upper surface of the second connection terminal facing the capacitor body (Figure 10, ¶110), and 
the lower surface of the first connection terminal (1211E – Figure 10A, Figure 10B) and the lower surface of the second connection terminal (1221E – Figure 10A, Figure 10B) constitute a mounting surface of the electronic component (Note that the capacitor and conductive trace are mounted on 12E – Figure 10; ¶108).
	In re claim 3, Hattori discloses the electronic component of claim 1, as explained above. Hattori further discloses wherein one or more fifth and sixth cut portions (Cd61, Cd62 – Figure 10A, ¶109) are further provided in surfaces of the first and second connection terminals (1211LE, 1221LE – Figure 10E) opposing each other in the length direction of the capacitor body, respectively (Figure 10).
	In re claim 4, Hattori discloses the electronic component of claim 1, as explained above. Hattori further discloses wherein first and second solder accommodating portions are provided on the first and second external electrodes (111, 112 –Figure 10) toward the mounting surface of the capacitor body (lower surface of 11 – Figure 10) by the first and second cut portions (left and right 501 – Figure 10A), respectively (¶110-114).
	In re claim 5, Hattori discloses the electronic component of claim 1, as explained above. Hattori further discloses  wherein the first and second connection terminals (1211E, 1221E – Figure 10) include a metal (¶78).
	In re claim 7, Hattori discloses the electronic component of claim 1, as explained above. Hattori further discloses further comprising plating layers disposed on surfaces of the first and second external electrodes (111, 112 – Figure 10) (¶78).
In re claim 8, Hattori discloses the electronic component of claim 1, as explained above. Hattori further discloses plating layers disposed on surfaces of the first and second connection terminals (1211E, 1221E – Figure 10) (¶78).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US Publication 2013/0284507) in view of Nakanishi et al. (US Publication 2017/0034914).
In re claim 2, Hattori discloses the electronic component of claim 1, as explained above. Hattori does not disclose wherein a third cut portion is further provided in one or more outer corners of the first connection terminal, and a fourth cut portion is further provided in one or more outer corners of the second connection terminal.
Nakanishi discloses an insulating substrate (4 – Figure 17, Figure 18, ¶53) for solder mounting an electronic component (¶53) comprising connection electrodes (16, 17 – Figure 17, 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the corner cut-out portions as described by Nakanishi to reduce the formation of solder cracks (¶105-109).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US Publication 2013/0284507) in view of Yanagida et al. (US Publication 2014/0041913).
In re claim 9, Hattori discloses the electronic component of claim 1, as explained above. Hattori further discloses wherein the capacitor body (11 – Figure 10) includes a plurality of dielectric layers and a plurality of internal electrode layers (¶65). 
Hattori does not disclose the capacitor body includes a plurality of first and second internal electrodes alternately disposed with respective dielectric layers interposed therebetween and has first and second surfaces opposing each other and third and fourth surfaces connected to the first and second surfaces and opposing each other in the length direction, and one ends of the first and second internal electrodes are exposed to the third and fourth surfaces of the capacitor body, respectively.
Yanagida discloses a capacitor body (22 – Figure 3, ¶6) including a plurality of first and second internal electrodes (23 exposed to the left surface, 23 exposed to the right surface – Figure 3, ¶26) alternately disposed with respective dielectric layers (24 – Figure 3, ¶26) interposed therebetween and has first and second surfaces opposing each other (top and bottom surface of 22 – Figure 3) and third and fourth surfaces (left and right surfaces of 22 – Figure 3) connected to the first and second surfaces and opposing each other in the length direction (Figure 3), and one ends of the first and second internal electrodes (23 – Figure 3) are exposed to the third and fourth surfaces of the capacitor body, respectively (Figure 3).

In re claim 10, Hattori in view of Yanagida discloses the electronic component of claim 9, as explained above. Hattori further discloses wherein the first and second external electrodes (111, 112 – Figure 10) respectively include: 
first and second connection portions (portion of 111 on the left surface of 11 and portion of 112 on the right surface of 11 – Figure 10B) disposed on the third and fourth surfaces of the capacitor body, respectively, and band portions (lower portion of 111 and 1112 – Figure 10) connected to the first and second connection terminals (1211LE, 1221LE – Figure 10). 
Hattori does not explicitly disclose first and second band portions extending from the first and second connection portions to portions of the first surface of the capacitor body and connected to the first and second connection terminals, respectively.
Yanagida discloses an external electrode structure for a multilayer ceramic capacitor including connection portions (left 25 on left 22b, right 25 on right 22b – Figure 3, ¶26) disposed on the third and fourth surfaces (left 22b, right 22b – Figure 3) of the capacitor body (22 – Figure 3) and first and second band portions (portion of left 25 on bottom 22a, portion of right 25 on bottom 22a – Figure 3, ¶26) extending from the first and second connection portions to portions of the first surface of the capacitor body (Figure 3).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode connection and band structure to provide for a terminal structure of improved mechanical reliability. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848